ORIGINAT                                                                            FPa r::o
                                                                                       ' '--·· r: ....

                                              NO. 22,781                      2015 FEB 2'"" p·
                                                                                       FILED IN
                                                                                 "-·COURT
                                                                                6th      J OFN2:f2
                                                                                               APPEALS
   STATE OF TEXAS                                  §      IN THE DISTRICJr,~~~~L u;c,:-w~TEXAS
                                                                           TEXARKANA,
                                                   §                                          Hu,.itdo -··
                                                                                     ·-. ,_.:1:30:17 PM
                                                                                5/12/2015
   vs.                                             §     354tb JUDJCIAL'1DI§!_~CT ~
                                                                             DEBBIE AUTREY
                                                                                             '·~ Jh .
                                                   §                           . Clerk
                                                                                 -!JE:'"iun.-
   JAMES JOSEPH WATTS                              §     HUNT COUNTY, TEXAS


                                       NOTICE OF APPEAL

   TO THE HONORABLE JUDGE OF SAID COURT:

          Now comes James Joseph Watts, Defendant in the above styled and numbered cause, and

   gives this written notice of appeal to the 6th District Court of Appeals of the State of Texas from

   the judgment of conviction and sentence herein rendered against James Joseph Watts.

                                                Respectfully submitted,
                                                Law Office ofToby C. Wilkinson P.C.
                                                2815 Wesley St.
                                                P.O. Box 324
                                                Greenville, TX 75403-0324
                                                Tel: (903) 454-6096
                                                Fax: (903) 454-0446

                                                By:-=-~~~c~v.)~~~==---
                                                    Toby C.
                                                    State B    o. 21497300                                   f
                                                    leegull4 u@hotmail.com                                   i....
                                                    Attorney for James Joseph Watts                          l~

                                   CERTIFICATE OF SERVICE

          This is to certify that on February 25, 2015, a true and correct copy of the above and

   foregoing document was served on the District Attorney's Office, Hunt County, Texas, by hand

   delivery.




                                                                                                             I
                                                                                                             J



                                                                                                             I
                                                                                                                   ~:,l..~o
                                                  CASE No. 22781
                                                                                                               ~'fe
                                                                               COUNT 1

                                            INCIDEl\TT     No./TRN: 9087913265 A001                                   /8 }O/j"
THE STATE OF TEXAS                                                  §
                                                                    §
                                                                                 IN THE        ~~"~
                                                                                               JIO::n~OCI.             ....,...._   I
v.                                                                  §                                ~~~lJ~
                                                                    §             OF HUNT COUNTY, TEXAS Co.. ~
JAMES JOSEPH WATTS                                                  §
                                                                    §
STATE ID No.: TX 06074124                                           §             354TH JUDICIAL DISTRICT
                TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL
     I, RICHARD A. BEACOM, JR. , Judge of the trial court certify this criminal case:
              2f' is not a plea bargain case, and the defendant has the right of appeal; or
              0 is a plea bargain case, but matters were raised by written motion filed and ruled on before trial and not
                   withdrawn or waived and the defendant has the right of appeal; or
               0   is a plea bargain case, but the trial court has given permission to appeal; and the defendant has the right to
                   appeal; or
               0   is a plea bargain case, and the defendant has NO right of appeal; or
               0   the defendant has waived the right of appeal.




                                                                   ~
               Signed on 02·18·2015.




                                                                   354m JUDICIAL DISTRICT COURT
                I have received a copy of this certification. I have also been informed of my rights concerning any appeal of this
     criminal case, including any right to file a prose petition for discretionary review pursuant to Rule 68 ofthe Texas Rules of
     Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of appeals' judgment and
     opinion to my last known address and I have only thirty (30) days in which to file a prose petition for discretionary review in
     the court of appeals. TEX. R. APP. PRO. R. 68.2. I acknowledge that, if 1 wish to appeal this case and if I am entitled to do so, it
     is my duty to inform my appellate attorney, by written communication, of any change in the address at which I am currently
     living or any change in my prison unit. I understand that, because of appellate deadlines, if I fail to timely inform my
     appella attorney of any change in my address, 1 may lose the opportu ity to file a pr         petitio for discretionary review.



                                                                   At


     Mailing Address:    5Jstej        rm   5J;). Mk          SBN:        -----"-1~.-1..1l-'D~~::::....:...c\l~t....::3:......_._____
                                                                                               NO. 22,781

STATE OF TEXAS                                    §
                                                  §
\'S.                                              §
                                                  §
JAMES JOSEPH WA TIS                               §


       MOTION FOR NEW TRIAL AND MOTION IN ARREST OF JUDGMENT

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW, James Joseph Wans, the Defendant in the above styled and nwnbered

cause, and files this Motion for New Trial and Motion in Arrest of Judgment pursuant to Rules

21 and 22 of the Texas Rules of Appellate Procedure, and in support thereof would show this

court the following:

       1.       The Defendant was sentenced on February 18, 2015. This Motion, filed within

the thirty-day timetable, is therefore timely. A hearing must be commenced before the 75th day

after the sentence, which is May 4, 2015, or this motion is overruled by operation of law.

       2.       The verdict in this cause is contrary to the law and the evidence. See Tex. R.

App. P. 21.3.

       3.       In support of defendant's motion, the following facts outside the record are hereby

alleged:

       The trial attorney failed to call available witnesses for the defense.

       4.       The trial court has the discretion to grant a new trial in the interests of justice, as

the Court of Criminal Appeals has emphasized:

       For more than one hundred and twenty years, our trial judges have had the discretion to

       grant new trials in the interest of justice.     In Mullins v. State. 37 Tex. 337, 339-340



                                                                                                          tf
                                                                                                          I
                                               CERTIFICATE OF PRESENTMENT

               By signature above, I hereby certify that a true and correct copy of the above and

foregoing has been hand-delivered to the Office for the 354th Judicial District Court of Hunt

County, on this day, March 17,2015.


                                                    CERTIFICATE OF SERVICE

              This is to certify that on March 17,2015, a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Hunt County, Texas, by hand

delivery.




                                                          AFFIDAVIT

               BEFORE ME, the undersigned authority, appeared Toby C. Wilkinson, who after being

duly sworn by me stated the following under oath:

              "My name is Toby C. Wilkinson.                 I am the attorney for James Joseph Watts in this

cause. I am over the age of 18 years, have never been convicted of a felony, and am competent

to make this affidavit.




SUBSCRIBED                        AND        SWORN      TO    BEFORE     ME,    the   undersigned   authority,

this        fZih               day of      ll7McA ~201-.
                                                      . '/)_l:tu JVJ??Mile                                       f
 r::::~~~~~~~~~~                                             NOtaJ;Ub1iC, State ofTexas
   ~···~~:"!'··~              KRISTEN MOORE
  J*o;.~··A··~;\        Notary Public. State of Texos
  ~.;.~.~·                My Commission Expires
   ...z•;·;,;·:.~:.'l
        ,.,....,,\:         October 31. 201 7
       (1872-73), the Supreme Court, which at that time had criminal jurisdiction, held:

               ... The discretion of the District Court, in granting new trials, is almost the only

               protection to the citizen against the illegal or oppressive verdicts of prejudiced,

               careless, or ignorant juries, and we think the District Court should never hesitate

               to use that discretion whenever the ends of justice have not been attained by those

               verdicts.

State v. Gonzalez. 855 S.W.2d 692 (Tex. Crim. App. 1993).

       5.      For the foregoing reasons, and for such other reasons that may arise on the

hearing of this Motion, Defendant requests a new trial.
                                                                                                      t
       WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Court set aside

the judgment of conviction entered in this cause and order a new trial on the merits.
                                                                                                      I
                                                                                                      I

                                             Respectfully submitted,

                                             Law Office of Toby C. Wilkinson P.C.
                                             2815 Wesley St.
                                             P.O. Box 324
                                             Greenville, TX 75403-0324                                I
                                                                                                      (
                                             Tel: (903) 454-6096                                      t
                                             Fax: (903) 454-0446

                                                                                                      Il
                                             By:cd
                                                 Toby C.
                                                                 ~ vJAJfl--                           I
                                                                                                      ~·
                                                                                                      '
                                                 State B
                                                 leegull4u@hotmail.com
                                                 Attorney for James Joseph Watts



                                                                                                      f
                                                                                                      J
                                                                                                      II
                                                                                                      I
                                                                                                      f
                                                                                                      ir

                                                                                                      f
                                                                                                      t